DETAILED ACTION
  Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, Remarks, and Amendments received 8/01/2022.
Claims 1, 13, and 20 are amended.
Claims 4, 7 and 16 remain canceled.
Claims 1-3, 5-6, 8-15 and 17-23 have been examined and are pending
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/01/2022, has been entered.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8-13, 17, 19-23 are rejected under 35 U.S.C. 103 as obvious over over Bradley  (WO 2009/077193; hereinafter, “Bradley”), in view of Wei Yan (Dissertation submitted by Wei Yan to the Faculty of the Graduate School of Vanderbilt University – August 2015; hereinafter, “Yan”).

Claims 1, 13, 20: (currently amended)
Pertaining to claims 1, 13, and 20, as exemplified in the method steps of claim 1, as shown Bradley teaches the following:
A method and non-transitory media having instructions for performing a method comprising:
receiving a request message via a network interface at a designated request server in a request system, the request system including a plurality of request servers that include the designated request server (Bradley, see at least Fig. 2 and [0048]-[0052] teaching e.g.: “… the update request [request message] is sent to the Click Fraud Detection System 26 [designated request server]. The Click Fraud Detection System (or Click Fraud Prevention Module) 26 is responsible for all updates to the internal content rating database 24b and vets all ratings update requests for click fraud before committing an update…”), the request message being associated with a user identifier (Bradley, see at least Fig. 2 and [0048]-[0052] and [0089]- [0091] teaching, e.g.: “Referring to Fig. 2, upon receiving the request (step 201), Primary Click Fraud Prevention Component first checks if it already has a record of the request (step 202). …Table 1 shows an example of the format in which records are kept in Primary Click Fraud Prevention Component. Typically, the record includes a unique identifier for the request (i.e., CFC_ID in Table 1), the user ID [user identifier] (e.g., Mobile Station Integrated Services Digital Network (MSISDN) in Table 1) of the user, the ID of the requested content item (i.e., CFC_URL_ID in Table 1), etc…”);
wherein the request message is a request to perform bid request processing (See 35 USC 112 rejections which guide claim interpretation. Additionally, Examiner notes that statements of intended use, such as this, do not patentably recite on the positively recited method step of “receiving a request message”; i.e. the intended meaning or use of the message does not patentably alter nor affect the method, as currently recited, of “receiving” such a message. Nonetheless, Bradley, see again at least Fig. 2 and [0048]-[0052] and [0089]- [0091]. e.g.: “…The user's request [request message] for further information on the recommended item is forwarded to the Content Providing System 16 at which point it initiate two actions…”; where one action is to direct the user in the same manner as per “traditional content recommender systems”, e.g. whether explicitly stated or not, because advertising bidding on clicks and impressions was well-known as part of “traditional content recommender systems” before the effective filing date of the claimed invention, the Examiner finds that it would have been within the level skill of one of ordinary skill in the art before the effective filing date of the claimed invention to use Bradley’s message for such purpose, especially at the suggestion of Bradley, e.g. per [0004], regarding the invention allowing “advertisers to bid on click-fraud protected keywords” because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.);
determining whether the request message is a fraudulent bid request (Bradley, see at least [0089]-[0094] and table (1), teaching counting message requests for each user where such counts are associated with a “user identifier” of each request, and these counts are used to determine click fraud; e.g. per [0091]: “…If a user requests more than a pre-defined number of clicks in a period it is likely that his activity is suspicious and may be fraudulent…”, and Bradley teaches (e.g. per [0013]) that storage of such records may be in “a hash table”) […]
Although Bradley teaches the above limitations, and is directed towards “systems and methods for detecting click fraud” (e.g. detecting fraudulent bid request messages) which is (e.g. per Bradley at [0036]) “applicable to all online or mobile device based transactions and actions that are susceptible to
click fraud”, and as noted supra Bradley further teaches counting such request messages (e.g. per [0089]-[0094] and table (1) where such counts, are associated with a “user identifier” of each request, and these counts are used to determine click fraud (e.g. “If a user requests more than a pre-defined number of clicks in a period it is likely that his activity is suspicious and may be fraudulent), and Bradley teaches (e.g. per [0013]) that storage of such records may be in “a hash table”, nonetheless Bradley may not explicitly delve into all of the minutiae and nuances of record keeping, counting, and storage of such record requests, via such hash tables, in the manner as recited per the below limitations (directed towards use of data structures known as “sketches”1). However, regarding these features, Bradley in view of Yan teaches the following:  
by: 
setting a number of different hash functions in proportion to ln(1/x) where x is a desired error rate for determining an estimated message count, the estimated message count representing an estimated number of bid requests from the user identifier; (Yan, see at least [pgs. 32-33] regarding use of a number of different hash functions to create a “Local Sketch”, where: “…When a new key-value pair with key k is emitted at a mapper, the local sketch at this mapper is updated according to Algorithm 1. Essentially, the arrival of this new key-value pair increments the value of d counters by 1 in the local sketch. The positions of these counters are specified by the hash functions that are associated with this sketch, where the index of the hash function i specifies the row and the hash value hi(k) of key k under function hi specifies the column…. 

    PNG
    media_image1.png
    340
    664
    media_image1.png
    Greyscale
),


    PNG
    media_image2.png
    228
    609
    media_image2.png
    Greyscale

an estimation for the group size of key k is given by 

    PNG
    media_image3.png
    264
    719
    media_image3.png
    Greyscale

i.e. “delta” is the error rate, “d” is the number of hash functions, and “e” is the base of the natural logarithm; therefore, d is proportional to ln(1/delta) [proportional to ln(1/x) where x is a desired error rate])
applying, via a processor of the designated request server, each of the hash functions to the user identifier to produce a plurality of hash values corresponding to the user identifier, wherein each hash value is produced by a respective hash function of the hash functions (Yan, see at least [pg. 32-33] and fig. III.2: Applicant’s “user identifier” reads on Yan’s “key k”, where “h1”, “h2”…”hd” are hash functions and each produce a plurality of hash values hi(k) for “key k” [user ID]; Note, Bradley also teaches “user ID (e.g. MSISDN)” associated with user request message.);  
determining a hash count for each hash function, each hash count associated with the respective hash value produced by the respective hash function, each hash count identifying a number of times the respective hash value has been previously produced by  the respective hash function at the plurality of request servers (Yan, see at least [pg. 32-33]; i.e. the “local sketch” maintains a count for each hash function “h1”, “h2”…”hd”; 

    PNG
    media_image2.png
    228
    609
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    183
    672
    media_image4.png
    Greyscale
);
selecting a minimum of the hash counts as the estimated message count associated with the user identifier, the estimated message count identifying an estimated number of request messages associated with the user identifier that were previously received by the plurality of request servers; and determining that the request message is not fraudulent if it is determined that the minimum of the hash counts is below a designated threshold (Yan, see at least [pgs. 35-39] e.g. teaching: 

    PNG
    media_image5.png
    57
    191
    media_image5.png
    Greyscale
; 
Also Note: the primary reference of Bradley teaches e.g. Bradley per Table 1 and [0089]-[0094] that the request record of Table 1 associates [identifies] Hitscounts [message count] which are a number of user click request messages for content, e.g. an advertisement, with the “user ID (e.g. …MSISDN)” that were previously received by the plurality of servers; and Bradley teaches: “…If a user requests more than a pre-defined number of clicks in a period it is likely that his activity is suspicious and may be fraudulent,… Users 2345, 2346, and 2347 by contrast have not exceeded the operator defined limits and, thus, their update requests remain [not fraudulent if it is determined that the minimum is below a designated threshold]…”);
transmitting a response message via the network interface when it is determined that the estimated message count is below a designated threshold (Bradley, see at least [0090]-[0094] teaching, e.g.: “The record in the table can then be used to indicate suspicious behavior (step 209). If a user requests more than a pre-defined number of clicks in a period it is likely that his activity is suspicious and may be fraudulent, and the system automatically reports the user to the network operator and disallows his update requests (step 210)…. Users 2345, 2346, and 2347 by contrast have not exceeded [estimated message count is below] the operator defined limits [designated threshold] and, thus, their update requests remain… Only then, is the request forwarded [transmitting a response message] to the host system and executed.”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Yan (directed towards specific techniques of efficiently recording and estimating counts of unique events in a large data set by exploiting a known utility of a data structure such as a “sketch”, which is a variant of a hash table, which uses hash functions to map events to frequencies, but unlike a hash table uses only sub-linear space, at the expense of over-counting some events due to collisions) which are applicable to a known base device/method of Bradley (already directed towards counting, i.e. counting user requests, the number of which determines click fraud, and who teaches the count of such requests may be stored in a hash table) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the counting technique variation of Yan to the device/method of Bradley such that Bradley’s request messages, which are associated with a user identifier, are recorded and counted per Yan’s techniques (i.e. to improve upon Bradley’s hash table via Yan’s sketch, etc…) because Yan, noting e.g. [pg. 1] that the advanced analysis techniques discussed are applicable to “fraud detection” and “advertisement placement”, and are pertinent to the counting problem encountered by Bradley (also directed towards fraud detection and advertisement placement) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).

Claims 5, 17:
The combination of Bradley/Yan teaches the limitations upon which the claims depend. Furthermore, Bradley in view of Yan teaches the following:
wherein each hash value comprises a number of output values, wherein the method further comprises setting the number of output values produced by each hash function in proportion to (e/y), where e is Euler's number and y is a desired error bound, such that the estimated message count is within a percentage of an actual number of request messages associated with the user identifier that were previously received by the plurality of request servers, the percentage specified by the desired error bound (Again, see Yan [pg. 36], e.g.:

    PNG
    media_image6.png
    209
    673
    media_image6.png
    Greyscale
).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Yan (disclosing inherent properties of a type of “sketch”, which is a variant of a hash table which uses has functions to map events to frequencies) which are applicable to a known base device/method of Bradley (already directed towards determining click fraud by counting records of bid request messages which he teaches may be stored in hash tables) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the counting techniques of Yan to the device/method of Bradley such that Bradley’s request messages, which are associated with a user identifier, are counted per Yan’s techniques because Yan is pertinent to the counting problem encountered by Bradley and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).

Claim 8:
The combination of Bradley/Yan teaches the limitations upon which the claims depend. Furthermore, Bradley in view of Yan teaches the following:
updating a plurality of local hash counts based on the plurality of hash values, local hash count associated with a respective hash value and a respective hash function, wherein the plurality of local hash counts identify a number of times a respective hash value has been previously computed for the user identifier via the respective hash function by the designated request server (Yan, see at least [pgs. 32-33] e.g.: “…When a new key-value pair with key k is emitted at a mapper, the local sketch at this mapper is updated according to Algorithm 1. Essentially, the arrival of this new key-value pair increments the value of d counters by 1 in the local sketch. The positions of these counters are specified by the hash functions that are associated with this sketch, where the index of the hash function i specifies the row and the hash value hi(k) of key k under function hi specifies the column…”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Yan (i.e. operations of working with sketches such as updating a plurality of counts of hash values) which are applicable to a known base device/method of Bradley/Yan, as noted supra, to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the counting techniques of Yan to the device/method of Bradley/Yan because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).

Claim 9:
The combination of Bradley/Yan teaches the limitations upon which the claims depend. Furthermore, Bradley in view of Yan teaches the following: 
…wherein updating the plurality of local hash counts comprises incrementing each local hash count that corresponds with a respective one of the plurality of hash values and a respective one of the plurality of hash functions (Yan, see at least [pgs. 32-33] e.g.: 
    PNG
    media_image2.png
    228
    609
    media_image2.png
    Greyscale

Where: “…Figure III.2 illustrates this update process. Here, a key-value pair with key k is mapped to a counter in each row i (i 2 {1, 2, ...,d}) by the hash function hi and increments the counter by 1…”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Yan (i.e. operations of working with sketches such as “…a key-value pair [hash value] with key k is mapped to a counter in each row i (i 2 {1, 2, ...,d}) by the hash function hi and increments the counter [local hash count] by 1” [i.e. updating the plurality of local hash counts comprises incrementing each local hash count that corresponds with a respective one of the plurality of hash values and a respective one of the plurality of hash functions]) which are applicable to a known base device/method of Bradley/Yan to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the counting techniques of Yan to the device/method of Bradley/Yan because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).


Claim 10: 
The combination of Bradley/Yan teaches the limitations upon which the claims depend. Furthermore, Bradley in view of Yan teaches the following: 
transmitting a local hash count update message to an aggregation service, the local hash count update message including the local hash counts from the designated request server (Yan, see at least [pgs. 34-35] e.g.: “…After the map phase is complete and the local sketches are constructed, the global sketch can be constructed from each mapper’s local sketch to summarize the global key group sizes. This task can be performed at a central central point, such as a reducer in our implementation. Specifically, to build a global sketch, the following steps need to
be performed: ... Communication. Each mapper sends [transmits] CL [local hash count] to the single reducer [aggregation service]….”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Yan (i.e. operations of working with sketches such as constructing a global sketch from each mapper’s local sketch to summarize the global key group sizes by sending [transmits] CL [local hash count] to the single reducer [aggregation service], etc…) which are applicable to a known base device/method of Bradley/Yan (already directed towards aggregating counts of such events) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the counting techniques of Yan to the device/method of Bradley/Yan because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).

Claim 11:
The combination of Bradley/Yan teaches the limitations upon which the claims depend. Furthermore, Bradley in view of Yan teaches the following:
receiving a global hash count response message from the aggregation service, the global hash count response message including a plurality of global hash count totals corresponding to the hash counts for the plurality of hash functions (Bradley, see at least [0089]-[0092] teaching “…If a user requests more than a pre-defined number of clicks in a period it is likely that his activity is suspicious and may be fraudulent, …Upon detecting a suspicious entry (step 301), the Click Fraud Prevention Module records it in a log [receiving a global hash count response message] and deletes it from both the Primary Click Fraud Prevention Component and the Secondary Click Fraud Prevention Component (steps 302, 303,304).” and see again Bradley e.g. Table 1, which shows an aggregation of Hitscount of requests from userID (e.g. MSISDN) for a specific URL during a period of time, etc… Examiner notes that a particular such count total is analogous to applicant’s “global hash count”. Note that the Yan reference specifically teaches per at least [pgs. 34-35] e.g.: “…the global sketch [global hash count] can be constructed from each mapper’s local sketch to summarize the global key group sizes…”; Furthermore, Bradley teaches, e.g. again per table 1, a plurality of such aggregations e.g. Hitscount “1000”, “200”, “5”, “2”, etc… which is analogous to “a plurality of global hash count totals”.)
Therefore, in view of these teachings, the Examiner finds that there is motivation, for a person of ordinary skill in the art who is implementing the known system/method of Bradley/Yan as described supra (e.g. using Yan’s sketch technique to count frequency of Bradley’s unique Hitscount data, etc…) to send Yan’s “…global sketch…” and/or “global key group size” [global hash count]”, constructed from each mapper’s local sketch, as Bradley’s record of Hitscounts which Bradley records in a log when “a user requests more than a pre-defined number of clicks in a period [of time]” because such a Hitscount total [global hash count] means “…that his activity is suspicious and may be fraudulent.” and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).

Claim 12:
The combination of Bradley/Yan teaches the limitations upon which the claims depend. Furthermore, Bradley teaches the following: 
wherein the estimated message count identifies an estimated number of request messages associated with the user identifier and previously received by the plurality of request servers within a designated period of time (Bradley, as shown supra for independent claims, has been shown to teach, e.g. Bradley per Table 1 and [0089]-[0092], that the request record of Table 1 associates [identifies] Hitscounts [message count] which are a number of user click request messages for content, e.g. an advertisement, with the “user ID (e.g. …MSISDN)” that were previously received by the plurality of servers).

Claim 19:
The combination of Bradley/Yan teaches the limitations upon which the claims depend. Furthermore, Bradley in view of Yan teaches the following:
wherein the processor is further configured to update a plurality of local hash counts based on the plurality of hash values, each local hash count associated with a respective hash value and a respective hash function, wherein the plurality of local hash counts identify a number of times a respective hash value has been previously computed for the user identifier via the respective hash function by the designated request server; 
wherein updating the plurality of local hash counts comprises incrementing each local hash count that corresponds with a respective one of the plurality of hash values and a respective one of the hash functions; 
wherein the network interface is further configured to receive a global hash count  response message from the aggregation service, the global hash count response message including a plurality of global hash count totals corresponding to the hash counts for the hash functions. 
(Examiner notes this claim is rejected based upon the same premise as shown supra for claims 9, 10, and 11 together reciting the same subject matter as claimed herein under claim 19)
 
Claims 21, 22, 23:
The combination of Bradley/Yan teaches the limitations upon which the claims depend. Furthermore, Bradley in view of Yan teaches the following. 
…generating a sketch including data value rows, each data value row corresponding to a respective hash function of the hash functions, wherein each data value row includes the hash count associated with a respective hash value produced by the respective hash function (Yan, see at least [pgs. 32-33] e.g.: 
    PNG
    media_image2.png
    228
    609
    media_image2.png
    Greyscale

).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Yan (directed towards specific techniques of efficiently estimating counts of unique events in a large data set by exploiting a known utility of a data structure such as a “sketch”, which is a variant of a hash table, which uses hash functions to map events to frequencies, but unlike a hash table uses only sub-linear space, at the expense of over-counting some events due to collisions) which are applicable to a known base device/method of Bradley (already directed towards determining click fraud by counting records of bid request messages which he teaches may be stored in hash tables) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the counting techniques of Yan to the device/method of Bradley such that Bradley’s request messages, which are associated with a user identifier, are counted per Yan’s techniques to improve upon Bradley’s hash table via Yan’s sketch because Yan is pertinent to the counting problem encountered by Bradley and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).


Claims 2, 3, 14, 15 are rejected under 35 U.S.C. 103 as obvious over Claims 1-3, 5, 6, 8-15 and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bradley in view of Yan further in view of Aso et al. (US 2010/0040021 A1; hereinafter “Aso”)

Claims 2, 14:
The combination of Bradley/Yan teaches the limitations upon which the claims depend. Furthermore, Bradley teaches the following:
wherein the request message identifies an opportunity to place a bid on an advertisement impression (Bradley, see at least Abstract and [0009]-[0013] the “request” is for an item, e.g. an “advertisement” [an opportunity]; and the request includes: “an item identifier, a user identifier and a time of request…”), 
Although Bradley teaches the above limitations including a system/method for detecting click fraud and, as shown supra, teaches that a request for an item, e.g. an advertisement, which is found to not be fraudulent is “…forwarded [transmitting a response message] to the host system and executed.”, Bradley may not explicitly teach the forwarding and/or execution of this request includes the nuanced details as recited below. However, regarding these features Bradley in view of Aso teaches the following:
and wherein the response message includes advertisement impression bid information indicating a bid to place on the identified opportunity (Aso, see at least [0202] teaching: “[0202] The IsPMIP information [indicating the impression is on a PMIP network] and the BID Allocation information [bid information] included in the RA (router advertisement) message [request message] may be included in the DHCP response message [response message] generated by the DHCP reply message generating section 137…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Aso which is applicable to a known base device/method of Bradley to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Aso to the device/method of Bradley because Bradley and Aso are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 3, 15: 
The combination of Bradley/Yan/Aso teaches the limitations upon which the claims depend. Furthermore, Bradley teaches the following:
evaluating the request message to determine whether to bid on the advertisement impression when it is determined that the estimated message count is below a designated threshold (Bradley, see at least [0010] and [0053] teaching e.g.: “request evaluating module in communication with the user model building module, the request evaluating module adapted to determining the trustworthiness of the user based on the user trust score…” and “…the click fraud system records every update request. Each request is validated and then the requests judged non-fraudulent are sent on un-altered to the main recommender system…”), wherein the response message is transmitted when a determination is made to bid on the advertisement impression (Bradley, see at least [0089]-[0094] e.g.: once the validity of a request can be determined, “…Only then, is the request forwarded to the host system and executed. In contrast, if the request is invalid, it is logged by the click fraud prevention module and no update is performed by the host system.”);

Claims 6, 18 are rejected under 35 U.S.C. 103 as obvious over Claims 1-3, 5, 6, 8-15 and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bradley in view of Yan further in view of Rhodes et al. (US 2015/0269178 A1; hereinafter “Rhodes”)

Claims 6, 18: (previously presented)
The combination of Bradley/Yan teaches the limitations upon which the claims depend. Furthermore, Bradley/Yan in view of Rhoades teaches the following:
wherein the desired error rate corresponds to a percentage of estimated message counts for which the desired error bound applies (Rhodes, per at least [0018]-[0021], teaching e.g.: “Sketching techniques involve transforming big data into a mini data set, or sample set, that is representative of big data's particular aspects (or attributes).…Sketches are useful, for example, for estimating the cardinality of unique values for big data. This is because sketches can be order insensitive, duplicate insensitive, and have well-defined and configurable bounds of size and error distribution… The importance of having a bounded size is that one can plan for a maximum memory or disk storage capacity independent of how large the input data stream from the big data becomes. With a bounded, well-defined, and queryable error distribution, it is possible to report to the user not only any estimated result but the upper and lower bounds of that estimate, based on a confidence interval, as well… an accurate cardinality range coverage of a technique may be further reduced to a range where both the error rate as well as error variation are acceptable… to produce an enhanced accuracy cardinality estimation for a large data set, HyperLogLog (HLL) [e.g. a sketch] and fixed-size bucket techniques are used in correlation with other techniques for different ranges of cardinality to yield an acceptable error rate and error variation.”)
In view of these findings, the Examiner understands that the teachings of Rhodes are applicable to the sketches taught by Bradley/Yan and further provides motivation to select an error rate which corresponds to a percentage of estimated counts of data for which the desired error bound of the sketch applies. Therefore, the Examiner finds that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected an error rate, motivated by the principles taught by Rhodes, such that this error rate corresponds to a percentage of Bradley’s estimated count of request messages [message counts] for which the desired error bound of the sketch, as disclosed by Bradley/Yan, applies because MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.

Response to Arguments
Applicant amended claims 1, 13, 20 on 8/01/2022. Applicant's arguments (hereinafter “Remarks”) also filed 8/01/2022, have been fully considered but are moot in view of the new grounds of rejection used to teach applicant’s argued features. Note the updated 35 USC 103 prior art rejections with citations to Bradley in view of Yan. Also note the following:
Regarding the previous 35 USC 112 rejection, the Examiner acknowledges that the applicant’s amendments address the previous cited deficiencies and therefore the rejection has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification [0030]: “…techniques and mechanisms described herein may employ a sketch that uses constant space at the expense of potentially over-counting some events due to hash collisions.”
        Specification [0035]: “…the request server 114 maintains probabilistic data to facilitate the identification of fraudulent request messages. This data includes a local sketch 134 and a global sketch copy 136 at the request server 114…”